DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 4, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 44, line 22 recites “the electronic control valve 182” however reference number “180” was previously assigned to the “electronic control valve” in line 12. The number “182” was assigned to the communication between the electronic control valve and the pressure regulator valve in lines 12-14.
Paragraph 53, line 15 recites “prodcues” which appears to be a typo of “produces”.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, line 7 recites “the centrifugal pump” which lacks proper antecedent basis. Line 4 introduces “a centrifugal pump stage” but the claim does not have “a centrifugal pump”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 6-9, 12, 15, 18, 21, 23, 24, 27-30, 33, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2, 18, 21, and 23 is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 2, lines 1-2 introduce “a control valve” and lines 2-3 state “the control valve in communication with the primary stage for controlling operation thereof” which raises a few issues. 
First, it appears the applicant is using a non-standard meaning of “control valve”. Paragraph 44, lines 12-17 describe an “electronic control valve 180” which is in communication with a pressure regulator valve 154 over line 182 and in communication with the primary stage 116 via an un-numbered line. Figures 1-3 show the electronic control valve 180 which lines connected to the primary stage 116, the outlet line 120 of the primary stage 116, and the pressure regulator valve 154, and the electronic control valve receives an electronic signal 186. It appears the “electronic control valve” is not a valve, but rather a controller. The working fluid does not pass through the electronic control valve, but rather signals are transmitted to and from the electronic control valve. 
Second, the valves of the fuel pump system appear to operate passively. Specifically, the pressure regulator valve is opened by a biasing member/biasing spring 158 (see paragraph 44, lines 6-8 and Figures 1-3). The nature of the invention is to operate passively. While the electronic control valve sends a signal, it is unclear what the result of the signal is. The specification does not describe a structure which responds to the signal and actively actuates the pressure regulator valve. 
The examiner notes paragraph 49, lines 4-7 describe the pressure regulator valve closing due to the pressure of the working fluid being sufficient to open the first check valve 150 and to move the spool 156. Thus, the pressure regulator valve appears to be entirely passively operated by the biasing member/spring and the pressure of the working fluid. 
Third, paragraph 44, lines 12-18 describe the electronic control valve being in communication with the primary stage 116 and receiving a pressure signal indicative of the outlet pressure of the primary stage impeller. It is unclear how the electronic control valve is controlling operation of the primary stage. Is the communicated signal adjusting the operation of the primary stage 116, such as changing the impeller rotation speed? The specification does not describe how the electronic control valve is controlling the primary stage.
Claims 18, 21, 23 and 39 also recite a limitation for the control valve controlling operation of the primary stage, and therefore raise the same issues. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 2, 18, 21, 23 and 39 are not enabled. 
	Claims 3, 6-9, 12, 15, 18, 24, 27-30, 33, 36, and 39 depend from claims 2 and 23 and contain their respective limitations and therefore are rejected for the same reasons.
	Claims 3 and 18 both recite “the control valve is in communication with the pressure regulator valve to selectively control fluid to the regenerative stage” and claim 24 recites “communicating the control valve with the pressure regulator valve, and selectively controlling fluid flow to the regenerative stage”. As stated above, the pressure regulator valve is passively controlled via a biasing member/spring and it is unclear how the pressure regulator valve would be actively controlled using a signal from the claimed control valve. Therefore, claims 3, 18, and 24 are also considered non-enabled and are further rejected under 35 USC 112(a).
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-9, 12, 15, 18, 21, 23, 24, 27-30, 33, 36, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “control valve” in claim 2 is used by the claim to mean “controller,” while the accepted meaning is “any device for halting or controlling the flow of a liquid, gas, or other material through a passage, pipe, inlet, outlet, etc” (first definition from dictionary.com). The term is indefinite because the specification does not clearly redefine the term.
	Claims 3, 18, 21, 23, 24, and 39 all refer to the “control valve” and are rejected for the same reason. 
Claims 3, 6-9, 12, 15, 18, 24, 27-30, 33, 36, and 39 depend from claims 2 and 23 respectively and contain their limitations and therefore are rejected for the same reason. 
	Claim 18, lines 1-3 recite the same limitations as claim 2, however claim 18 depends from claim 2. Claim 18 introduces multiple duplicate features, such as “a control valve”, “a regenerative stage control valve” and “a pressure regulator valve” and it is unclear if these are intended to be separate features or refer to the features of claim 2. 
	Claim 21, line 3 recites “the centrifugal pump” which lacks proper antecedent basis. Claim 21 depends from claim 1 however neither claim 1 nor claim 21 introduce “a centrifugal pump”. Claim 20 introduces “the centrifugal pump” however claim 21 does not depend from claim 20. It appears claim 21 may have the wrong dependency. 
	Claim 39, lines 1-3 recite the same limitations as claim 23, however claim 39 depends from claim 23. Claim 39 introduces multiple duplicate features, such as “a control valve”, “a regenerative stage control valve” and “a pressure regulator valve” and it is unclear if these are intended to be separate features or refer to the features of claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,059,537 to Cygnor.
In Reference to Claim 1#
Cygnor teaches:
	A fuel pump system for supplying fuel from an associated fluid source () to an associated downstream use(s) including for engine (i) start mode, (ii) run mode, and (iii) actuation mode, the system comprising: 
a pump (10) including a primary stage (24) having an inlet (28) and an outlet (32) that is configured to selectively supply pressurized flow for the (ii) run mode (column 5, lines 37-59); and 
a regenerative stage (34) commonly driven with the primary stage to selectively provide pressurized fluid for the (i) start mode (column 6, lines 25-43) and the (iii) actuation mode (column 5, line 60 through column 6, line 20) (see column 3, lines 34-63, column 5, line 37 through column 6, line 43 and Figure 1).
In Reference to Claim 20#
Cygnor teaches:
	A fuel pump system for supplying fuel from an associated fluid source to an associated downstream use(s) including for engine (i) start mode, (ii) run mode, and (iii) actuation mode, the system comprising: 
a pump (10) including a primary stage (24) having an inlet (28), a centrifugal pump stage having an impeller (30), and an outlet (32) that is configured to selectively supply pressurized flow for the (ii) run mode (column 5, lines 37-59); and 
a rotary member stage (34) commonly driven with the centrifugal pump to selectively provide pressurized fluid for the (i) start mode (column 6, lines 25-43) and the (iii) actuation mode (column 5, line 60 through column 6, line 20) (see column 3, lines 34-63, column 5, line 37 through column 6, line 43 and Figure 1).
In Reference to Claim 22#
Cygnor teaches:
	A method of supplying fuel from an associated fluid source to an associated downstream use(s) including for engine (i) start mode, (ii) run mode, and (iii) actuation mode, the method comprising: 
selectively supplying pressurized flow for the (ii) run mode with a pump (10) including a primary stage (24) having an inlet (28) and an outlet (32) that is configured to selectively supply pressurized flow for the (ii) run mode (column 5, lines 37-59); and 
selectively providing pressurized fluid for the (i) start mode (column 6, lines 25-43) and the (iii) actuation mode with a regenerative stage (34) commonly driven with the primary stage (column 5, line 60 through column 6, line 20) (see column 3, lines 34-63, column 5, line 37 through column 6, line 43 and Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,205,597 to Brocard teaches a fuel pump system having a primary centrifugal stage and a regenerative pump, and a controller which operates valves of the fuel pump system. US 2019/0277233 to Clements teaches a fuel pump system comprising a primary centrifugal stage, and a regenerative pump. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799